Exhibit 10.1

 

--------------------------------------------------------------------------------

PURCHASE AGREEMENT

dated as of August 4, 2006

between

CAPITAL ONE AUTO FINANCE, INC.

and

CAPITAL ONE AUTO RECEIVABLES, LLC,

as Purchaser

 

--------------------------------------------------------------------------------

 

      Purchase Agreement (2006-B)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page ARTICLE I DEFINITIONS AND USAGE    1   SECTION 1.1  
Definitions    1   SECTION 1.2   Other Interpretive Provisions    1 ARTICLE II
PURCHASE    2   SECTION 2.1   Agreement to Sell and Contribute on the Closing
Date    2   SECTION 2.2   Agreement to Sell and Contribute on the Funding Dates
   2   SECTION 2.3   Consideration and Payment    2   SECTION 2.4  
Consideration and Payment for the Subsequent Purchased Assets    2 ARTICLE III
REPRESENTATIONS, WARRANTIES AND COVENANTS    3   SECTION 3.1   Representations
and Warranties of COAF    3   SECTION 3.2   Representations and Warranties of
COAF as to each Receivable    4   SECTION 3.3   Repurchase upon Breach    4  
SECTION 3.4   Protection of Title    5   SECTION 3.5   Other Liens or Interests
   6   SECTION 3.6   Perfection Representations, Warranties and Covenants    6  
SECTION 3.7   Certificate of Title Repurchase Event    6 ARTICLE IV
MISCELLANEOUS    7   SECTION 4.1   Transfers Intended as Sale; Security Interest
   7   SECTION 4.2   Notices, Etc    7   SECTION 4.3   Choice of Law    8  
SECTION 4.4   Headings    8   SECTION 4.5   Counterparts    8   SECTION 4.6  
Amendment    8   SECTION 4.7   Waivers    9   SECTION 4.8   Entire Agreement   
9   SECTION 4.9   Severability of Provisions    9   SECTION 4.10   Binding
Effect    9   SECTION 4.11   Acknowledgment and Agreement    10   SECTION 4.12  
Cumulative Remedies    10

 

   -i-    Purchase Agreement (2006-B)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

             Page   SECTION 4.13   Nonpetition Covenant    10   SECTION 4.14  
Submission to Jurisdiction    10   SECTION 4.15   Third-Party Beneficiaries   
11   SECTION 4.16   Limitation of Rights    11

 

EXHIBITS     Exhibit A   Form of Assignment Exhibit B-1   Form of COAF
Re-Assignment Exhibit B-2   Form of COAF Cross Receipt Schedule I   Notice
Addresses Schedule II   Perfection Representations, Warranties and Covenants

 

   -ii-    Purchase Agreement (2006-B)



--------------------------------------------------------------------------------

THIS PURCHASE AGREEMENT is made and entered into as of August 4, 2006 (as
amended from time to time, this “Agreement”) by CAPITAL ONE AUTO FINANCE, INC.,
a Texas corporation (“COAF”), and CAPITAL ONE AUTO RECEIVABLES, LLC, a Delaware
limited liability company (the “Purchaser”).

WITNESSETH:

WHEREAS, the Purchaser desires to purchase from COAF a portfolio of motor
vehicle receivables, including motor vehicle retail installment sales contracts
and/or installment loans that are secured by new and used automobiles and
light-duty trucks; and

WHEREAS, COAF is willing to sell such portfolio of motor vehicle receivables and
related property to the Purchaser on the terms and conditions set forth in this
Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth herein, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND USAGE

SECTION 1.1 Definitions. Except as otherwise defined herein or as the context
may otherwise require, capitalized terms used but not otherwise defined herein
are defined in Appendix A to the Sale and Servicing Agreement dated as of the
date hereof (as from time to time amended, supplemented or otherwise modified
and in effect, the “Sale and Servicing Agreement”) among Capital One Auto
Finance Trust 2006-B, COAF, as Servicer, the Purchaser, as Seller, and JPMorgan
Chase Bank, N.A., as Indenture Trustee, which also contains rules as to usage
that are applicable herein. As used herein, the following terms shall have the
following meanings:

“Initial Purchased Assets” has the meaning specified in Section 2.1.

“Purchased Assets” has the meaning specified in Section 2.2.

“Subsequent Purchased Assets” has the meaning specified in Section 2.2.

SECTION 1.2 Other Interpretive Provisions. For purposes of this Agreement,
unless the context otherwise requires: (a) accounting terms not otherwise
defined in this Agreement, and accounting terms partly defined in this Agreement
to the extent not defined, shall have the respective meanings given to them
under generally accepted accounting principles; (b) terms defined in Article 9
of the UCC as in effect in the relevant jurisdiction and not otherwise defined
in this Agreement are used as defined in that Article; (c) the words “hereof,”
“herein” and “hereunder” and words of similar import refer to this Agreement as
a whole and not to any particular provision of this Agreement; (d) references to
any Article, Section, Schedule, Appendix or Exhibit are references to Articles,
Sections, Schedules, Appendices and Exhibits in or to this Agreement and
references to any paragraph, subsection, clause or other subdivision within any
Section or definition refer to such paragraph, subsection, clause or other
subdivision of such Section or definition; (e) the term “including” means
“including without limitation”; (f) except as otherwise expressly provided
herein, references to any law or regulation refer to that

 

      Purchase Agreement (2006-B)



--------------------------------------------------------------------------------

law or regulation as amended from time to time and include any successor law or
regulation; (g) references to any Person include that Person’s successors and
assigns; and (h) headings are for purposes of reference only and shall not
otherwise affect the meaning or interpretation of any provision hereof.

ARTICLE II

PURCHASE

SECTION 2.1 Agreement to Sell and Contribute on the Closing Date. On the terms
and subject to the conditions set forth in this Agreement, COAF irrevocably
agrees to sell, transfer, assign and otherwise convey to the Purchaser without
recourse (subject to the obligations herein) on the Closing Date all of its
right, title and interest in, to and under the Receivables, the Collections
after the Initial Cut-Off Date, the Receivable Files and the Related Security
relating thereto, whether now owned or hereafter acquired, identified in an
Assignment substantially in the form of Exhibit A delivered on the Closing Date
(collectively, the “Initial Purchased Assets”), which sale shall be effective as
of the Initial Cut-Off Date. The sale, transfer, assignment and conveyance made
hereunder does not constitute and is not intended to result in an assumption by
the Purchaser of any obligation of COAF or any Originator to the Obligors, the
Dealers or any other Person in connection with the Receivables or the other
assets and properties conveyed hereunder or any agreement, document or
instrument related thereto.

SECTION 2.2 Agreement to Sell and Contribute on the Funding Dates. On the terms
and subject to the conditions set forth in this Agreement, COAF irrevocably
agrees to sell, transfer, assign and otherwise convey to the Purchaser on each
Funding Date all of its right, title and interest in, to and under the
Receivables, and the Collections after the related Subsequent Cut-Off Date, the
Receivable Files and the Related Security relating thereto, whether now owned or
hereafter acquired, identified in an Assignment substantially in the form of
Exhibit A delivered on such Funding Date (collectively, the “Subsequent
Purchased Assets” and, together with the Initial Purchased Assets, and all
proceeds of the foregoing, the “Purchased Assets”). The sale, transfer,
assignment and conveyance made hereunder does not constitute and is not intended
to result in an assumption by the Purchaser of any obligation of COAF or any
Originator to the Obligors, the Dealers or any other Person in connection with
the Receivables or the other assets and properties conveyed hereunder or any
agreement, document or instrument related thereto.

SECTION 2.3 Consideration and Payment. In consideration of the sale of the
Initial Purchased Assets sold to the Purchaser on the Closing Date, the
Purchaser shall pay to COAF on such date an amount equal to $2,156,334,278.33,
representing the estimated fair market value of the Initial Purchased Assets on
the Closing Date. Notwithstanding the preceding sentence, if such purchase price
for the Initial Purchased Assets exceeds the amount of cash available to the
Purchaser from the proceeds of the sale of the Notes, then an undivided interest
in such Initial Purchased Assets in an amount equal to such excess shall be
deemed to have been contributed to the Purchaser by COAF.

SECTION 2.4 Consideration and Payment for the Subsequent Purchased Assets. In
consideration of the sale of the Subsequent Purchased Assets sold to the
Purchaser on each Funding Date, the Purchaser shall pay to COAF on such date an
amount equal to the estimated

 

   -2-    Purchase Agreement (2006-B)



--------------------------------------------------------------------------------

fair market value of the related Subsequent Purchased Assets on such Funding
Date (the “Purchase Price”). Notwithstanding the preceding sentence, if the
Purchase Price to be paid by the Purchaser for such Subsequent Transferred
Assets exceeds the amount of any cash payments paid by the Issuer to the
Purchaser on such Funding Date for such Subsequent Transferred Assets, an
undivided interest in such Subsequent Transferred Assets in an amount equal to
such excess shall be deemed to have been contributed to the Purchaser by COAF.

ARTICLE III

REPRESENTATIONS, WARRANTIES AND COVENANTS

SECTION 3.1 Representations and Warranties of COAF. COAF makes the following
representations and warranties as of the Closing Date with respect to the
Initial Purchased Assets and as of each Funding Date with respect to the related
Subsequent Purchased Assets, in each case on which the Purchaser will be deemed
to have relied in acquiring the Purchased Assets. The representations and
warranties will survive the conveyance of the Purchased Assets to the Purchaser,
the conveyance of the Purchased Assets to the Issuer pursuant to the Sale and
Servicing Agreement and the pledge thereof by the Issuer to the Indenture
Trustee pursuant to the Indenture:

(a) Existence and Power. COAF is a corporation validly existing and in good
standing under the laws of its state of organization and has, in all material
respects, full power and authority to own its assets and operate its business as
presently owned or operated, and to execute, deliver and perform its obligations
under the Transaction Documents to which it is a party or affect the
enforceability or collectibility of the Receivables or any other part of the
Purchased Assets. COAF has obtained all necessary licenses and approvals in each
jurisdiction where the failure to do so would materially and adversely affect
the ability of COAF to perform its obligations under the Transaction Documents
or affect the enforceability or collectibility of the Receivables or any other
part of the Purchased Assets.

(b) Authorization and No Contravention. The execution, delivery and performance
by COAF of the Transaction Documents to which it is a party have been duly
authorized by all necessary action on the part of COAF and do not contravene or
constitute a default under (i) any applicable law, rule or regulation, (ii) its
organizational documents or (iii) any material indenture or material agreement
or instrument to which COAF is a party or by which its properties are bound
(other than violations of such laws, rules, regulations, indentures or
agreements which do not affect the legality, validity or enforceability of any
of such agreements and which, individually or in the aggregate, would not
materially and adversely affect the transactions contemplated by, or COAF’s
ability to perform its obligations under, the Transaction Documents).

(c) No Consent Required. No approval or authorization by, or filing with, any
Governmental Authority is required in connection with the execution, delivery
and performance by COAF of any Transaction Document other than (i) UCC filings,
(ii) approvals and authorizations that have previously been obtained and filings
that have previously been made and (iii) approvals, authorizations or filings
which, if not obtained or made, would not have a material adverse effect on the
enforceability or collectibility of the Receivables or any other part of the
Purchased Assets or would not materially and adversely affect the ability of
COAF to perform its obligations under the Transaction Documents.

 

   -3-    Purchase Agreement (2006-B)



--------------------------------------------------------------------------------

(d) Binding Effect. Each Transaction Document to which COAF is a party
constitutes the legal, valid and binding obligation of COAF enforceable against
COAF in accordance with its terms, except as such enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium, receivership,
conservatorship or other similar laws affecting the enforcement of creditors’
rights generally and, if applicable, the rights of creditors of corporations
from time to time in effect or by general principles of equity.

(e) No Proceedings. There are no actions, orders, suits or proceedings pending
or, to the knowledge of COAF, threatened against COAF before or by any
Governmental Authority that (i) assert the invalidity or unenforceability of
this Agreement or any of the other Transaction Documents, (ii) seek to prevent
the issuance of the Notes or the consummation of any of the transactions
contemplated by this Agreement or any of the other Transaction Documents,
(iii) seek any determination or ruling that would materially and adversely
affect the performance by COAF of its obligations under this Agreement or any of
the other Transaction Documents, or (iv) relating to COAF that would materially
and adversely affect the federal or Applicable Tax State income, excise,
franchise or similar tax attributes of the Notes.

(f) Lien Filings. COAF is not aware of any material judgment, ERISA or tax lien
filings against COAF.

SECTION 3.2 Representations and Warranties of COAF as to each Receivable. On the
date hereof, with respect to the Initial Receivables, or on each Funding Date,
with respect to the Subsequent Receivables, COAF hereby makes the
representations and warranties set forth on Schedule I to the Sale and Servicing
Agreement to the Purchaser as to the Initial Receivables and Subsequent
Receivables, as applicable, sold, transferred, assigned and otherwise conveyed
to the Purchaser under this Agreement on which such representations and
warranties the Purchaser relies in acquiring the Receivables. Such
representations and warranties shall survive the sale of the Receivables to the
Issuer under the Sale and Servicing Agreement, and the Grant of the Receivables
by the Issuer to the Indenture Trustee pursuant to the Indenture.

SECTION 3.3 Repurchase upon Breach. Upon discovery by or notice to the Purchaser
or COAF of a breach of any of the representations and warranties set forth in
Section 3.2 with respect to any Receivable at the time such representations and
warranties were made which materially and adversely affects the interests of the
Issuer, the Note Insurer or the Noteholders in such Receivable, the party
discovering such breach or receiving such notice shall give prompt written
notice thereof to the other party; provided, that delivery of the Servicer’s
Certificate shall be deemed to constitute prompt notice by the Servicer and the
Issuer of such breach; provided, further, that the failure to give such notice
shall not affect any obligation of COAF hereunder. If the breach materially and
adversely affects the interests of the Purchaser, the Issuer, the Note Insurer
or the Noteholders in such Receivable, then COAF shall either (a) correct or
cure such breach or (b) repurchase such Receivable from the Purchaser, in either
case on or before the Payment Date following the end of the Collection Period
which includes the 60th day after the date COAF became aware or was notified of
such breach. Any such purchase by

 

   -4-    Purchase Agreement (2006-B)



--------------------------------------------------------------------------------

COAF shall be at a price equal to the Repurchase Price. In consideration for
such repurchase, COAF shall make (or shall cause to be made) a payment to the
Purchaser equal to the Repurchase Price by depositing such amount into the
Collection Account prior to noon, New York City time on such date of repurchase.
Upon payment of such Repurchase Price by COAF, the Purchaser shall release and
shall execute and deliver a COAF Re-Assignment and COAF Cross Receipt
substantially in the forms of Exhibit B-1 and B-2, respectively, and any such
other instruments of release, transfer or assignment in each case without
recourse or representation, as may be reasonably requested by COAF to evidence
such release, transfer or assignment or more effectively vest in COAF or its
designee any Receivable and related Purchased Assets repurchased pursuant to
this Section 3.3. It is understood and agreed that, unless COAF fails to
purchase any Receivable as described above, the obligation of COAF to purchase
any Receivable as described above shall constitute the sole remedy respecting
such breach available to the Purchaser.

SECTION 3.4 Protection of Title.

(a) COAF shall authorize and file such financing statements and cause to be
authorized and filed such continuation and other statements, all in such manner
and in such places as may be required by law fully to preserve, maintain and
protect the interest of the Purchaser under this Agreement in the Purchased
Assets (other than any Purchased Assets with respect thereto, to the extent that
the interest of the Purchaser therein cannot be perfected by the filing of a
financing statement). COAF shall deliver (or cause to be delivered) to the
Purchaser file-stamped copies of, or filing receipts for, any document filed as
provided above, as soon as available following such filing.

(b) COAF shall not change its name, identity, corporate structure or
jurisdiction of organization in any manner that would make any financing
statement or continuation statement filed by COAF in accordance with paragraph
(a) above “seriously misleading” within the meaning of Sections 9-506, 9-507 or
9-508 of the UCC, unless it shall have given the Purchaser at least five days’
prior written notice thereof and, to the extent necessary, shall have promptly
filed amendments to previously filed financing statements or continuation
statements described in paragraph (a) above.

(c) COAF shall give the Purchaser at least five days’ prior written notice of
any change of location of COAF for purposes of Section 9-307 of the UCC and
shall have taken all action prior to making such change (or shall have made
arrangements to take such action substantially simultaneously with such change,
if it is not possible to take such action in advance) reasonably necessary or
advisable in the opinion of the Purchaser to amend all previously filed
financing statements or continuation statements described in paragraph
(a) above.

(d) COAF shall maintain (or shall cause its Sub-Servicer to maintain) accounts
and records as to each Receivable accurately and in sufficient detail to permit
(i) the reader thereof to know at any time the status of such Receivable,
including payments and recoveries made and payment owing (and the nature of
each) and (ii) reconciliation between payments or recoveries on (or with respect
to) each Receivable and the amounts from time to time deposited in the
Collection Account in respect of such Receivable.

 

   -5-    Purchase Agreement (2006-B)



--------------------------------------------------------------------------------

(e) COAF shall maintain (or shall cause its Sub-Servicer to maintain) its
computer systems so that, from time to time after the conveyance under this
Agreement of the Receivables, the master computer records (including any backup
archives) that refer to a Receivable shall indicate clearly the interest of the
Purchaser (or any subsequent assignee of the Purchaser) in such Receivable and
that such Receivable is owned by such Person. Indication of such Person’s
interest in a Receivable shall not be deleted from or modified on such computer
systems until, and only until, the related Receivable shall have been paid in
full or repurchased.

(f) If at any time COAF shall propose to sell, grant a security interest in or
otherwise transfer any interest in motor vehicle receivables to any prospective
purchaser, lender or other transferee, COAF shall give to such prospective
purchaser, lender or other transferee computer tapes, records or printouts
(including any restored from backup archives) that, if they shall refer in any
manner whatsoever to any Receivable, shall indicate clearly that such Receivable
has been sold and is owned by the Purchaser (or any subsequent assignee of the
Purchaser).

SECTION 3.5 Other Liens or Interests. Except for the conveyances and grants of
security interests pursuant to this Agreement and the other Transaction
Documents, COAF shall not sell, pledge, assign or transfer the Receivables or
other property transferred to the Purchaser to any other Person, or grant,
create, incur, assume or suffer to exist any Lien (other than Permitted Liens)
on any interest therein, and COAF shall defend the right, title and interest of
the Purchaser in, to and under such Receivables or other property transferred to
the Purchaser against all claims of third parties claiming through or under
COAF.

SECTION 3.6 Perfection Representations, Warranties and Covenants. COAF hereby
makes the perfection representations, warranties and covenants attached hereto
as Schedule II to the Purchaser and the Purchaser shall be deemed to have relied
on such representations, warranties and covenants in acquiring the Purchased
Assets.

SECTION 3.7 Certificate of Title Repurchase Event. Upon the occurrence of a
Certificate of Title Repurchase Event with respect to any Receivable, COAF shall
purchase such Receivable from the Purchaser on any date occurring on or before
the Payment Date following the end of the Collection Period during which such
Certificate of Title Repurchase Event occurs. Any such purchase by COAF shall be
at a price equal to the Repurchase Price. In consideration for such repurchase,
COAF shall make (or shall cause to be made) a payment to the Purchaser equal to
the Repurchase Price by depositing such amount into the Collection Account prior
to noon, New York City time on such date of repurchase. Upon payment of such
Repurchase Price by COAF, the Purchaser shall release and shall execute and
deliver a COAF Re-Assignment and COAF Cross-Receipt substantially in the forms
of Exhibit B-1 and B-2, respectively, and any such other instruments of release,
transfer or assignment, in each case without recourse or representation, as may
be reasonably requested by COAF to evidence such release, transfer or assignment
or more effectively vest in COAF or its designee all of the Purchaser’s rights
in any Receivable and related Transferred Assets repurchased pursuant to this
Section 3.7. It is understood and agreed that, unless COAF fails to repurchase
any Receivable as described above, the right to cause COAF to repurchase any
Receivable as described above shall constitute the sole remedy with respect to a
Certificate of Title Repurchase Event available to the Purchaser, Issuer, the
Note Insurer and the Indenture Trustee.

 

   -6-    Purchase Agreement (2006-B)



--------------------------------------------------------------------------------

ARTICLE IV

MISCELLANEOUS

SECTION 4.1 Transfers Intended as Sale; Security Interest.

(a) Each of the parties hereto expressly intends and agrees that the transfers
contemplated and effected under this Agreement are complete and absolute sales
and transfers rather than pledges or assignments of only a security interest and
shall be given effect as such for all purposes. It is further the intention of
the parties hereto that the Receivables and related Purchased Assets shall not
be part of COAF’s estate in the event of a bankruptcy or insolvency of COAF. The
sales and transfers by COAF of the Receivables and related Purchased Assets
hereunder are and shall be without recourse to, or representation or warranty
(express or implied) by, COAF, except as otherwise specifically provided herein.
The limited rights of recourse specified herein against COAF are intended to
provide a remedy for breach of representations and warranties relating to the
condition of the property sold, rather than to the collectibility of the
Receivables.

(b) Notwithstanding the foregoing, in the event that the Receivables and other
Purchased Assets are held to be property of COAF, or if for any reason this
Agreement is held or deemed to create indebtedness or a security interest in the
Receivables and other Purchased Assets, then it is intended that:

(i) This Agreement shall be deemed to be a security agreement within the meaning
of Articles 8 and 9 of the New York Uniform Commercial Code and the Uniform
Commercial Code of any other applicable jurisdiction;

(ii) The conveyances provided for in Section 2.1 and Section 2.2 shall be deemed
to be a grant by COAF of, and COAF hereby grants to the Purchaser, a security
interest in all of its right (including the power to convey title thereto),
title and interest, whether now owned or hereafter acquired, in and to the
Receivables and other Purchased Assets, to secure such indebtedness and the
performance of the obligations of COAF hereunder;

(iii) The possession by the Purchaser or its agent of the Receivables Files and
any other property as constitute instruments, money, negotiable documents or
chattel paper shall be deemed to be “possession by the secured party” or
possession by the purchaser or a person designated by such purchaser, for
purposes of perfecting the security interest pursuant to the New York Uniform
Commercial Code and the Uniform Commercial Code of any other applicable
jurisdiction; and

(iv) Notifications to persons holding such property, and acknowledgments,
receipts or confirmations from persons holding such property, shall be deemed to
be notifications to, or acknowledgments, receipts or confirmations from, bailees
or agents (as applicable) of the Purchaser for the purpose of perfecting such
security interest under applicable law.

SECTION 4.2 Notices, Etc. All demands, notices and communications hereunder
shall be in writing and shall be delivered or mailed by registered or certified
first-class

 

   -7-    Purchase Agreement (2006-B)



--------------------------------------------------------------------------------

United States mail, postage prepaid, hand delivery, prepaid courier service, or
by facsimile, and addressed in each case as set forth in Schedule I or at such
other address as shall be designated in a written notice to the other parties
hereto. Any notice required or permitted to be mailed to a Noteholder shall be
given by first class mail, postage prepaid, at the address of such Noteholder as
shown in the Note Register. Delivery shall occur only upon receipt or reported
tender of such communication by an officer of the recipient entitled to receive
such notices located at the address of such recipient for notices hereunder;
provided, however, that any notice to a Noteholder mailed within the time
prescribed in this Agreement shall be conclusively presumed to have been duly
given, whether or not the Noteholder shall receive such notice.

SECTION 4.3 Choice of Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL, SUBSTANTIVE LAWS OF THE STATE OF NEW YORK
INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW BUT
EXCLUDING TO THE MAXIMUM EXTENT PERMITTED BY LAW ALL OTHER RULES THEREOF
RELATING TO CONFLICTS OF LAW AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

SECTION 4.4 Headings. The section headings hereof have been inserted for
convenience only and shall not be construed to affect the meaning, construction
or effect of this Agreement.

SECTION 4.5 Counterparts. This Agreement may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original, but
all of such counterparts shall together constitute but one and the same
instrument.

SECTION 4.6 Amendment.

(a) Any term or provision of this Agreement may be amended by the parties
hereto, with the written consent of the Note Insurer (so long as the Note
Insurer is the Controlling Party), but without the consent of any Noteholder, to
cure any ambiguity, to correct or supplement any provisions in this Agreement,
to comply with changes in the Code, to comply with or obtain more favorable
treatment under any law or regulation or any accounting rule or principle or to
make any other provisions with respect to matters or questions arising under
this Agreement which shall not be inconsistent with the provisions of this
Agreement; provided that such amendment shall not, as evidenced by an Opinion of
Counsel delivered to the Indenture Trustee and the Owner Trustee, materially and
adversely affect the interests of any Noteholder; provided, further, that such
amendment shall be deemed not to materially and adversely affect the interests
of any Noteholder, and no Opinion of Counsel shall be required if the Rating
Agency Condition is satisfied with respect to such amendment; provided, further,
that if the Note Insurer is not the Controlling Party, such amendment shall not
materially and adversely affect the interests of the Note Insurer without the
prior written consent of the Note Insurer.

(b) This Agreement may also be amended from time to time by the parties hereto,
with the consent of the Controlling Party, for the purpose of adding any
provisions to or changing in any manner or eliminating any of the provisions of
this Agreement or of modifying

 

   -8-    Purchase Agreement (2006-B)



--------------------------------------------------------------------------------

in any manner the rights of the Noteholders or the Note Insurer. It will not be
necessary for the consent of Noteholders to approve the particular form of any
proposed amendment or consent, but it will be sufficient if such consent
approves the substance thereof. The manner of obtaining such consents (and any
other consents of Noteholders provided for in this Agreement) and of evidencing
the authorization of the execution thereof by Noteholders will be subject to
such reasonable requirements as the Indenture Trustee may prescribe, including
the establishment of record dates pursuant to the Note Depository Agreement.

(c) Prior to the execution of any such amendment, COAF shall provide written
notification of the substance of such amendment to each Rating Agency; and
promptly after the execution of any such amendment or consent, COAF shall
furnish a copy of such amendment or consent to each Rating Agency and the
Indenture Trustee.

(d) Prior to the execution of any amendment to this Agreement, the Purchaser,
the Note Insurer, the Owner Trustee and the Indenture Trustee shall be entitled
to receive and conclusively rely upon an Opinion of Counsel stating that the
execution of such amendment is authorized or permitted by this Agreement and
that all conditions precedent to the execution and delivery of such amendment
have been satisfied. The Owner Trustee and the Indenture Trustee may, but shall
not be obligated to, enter into any such amendment which adversely affects the
Owner Trustee’s or the Indenture Trustee’s, as applicable, own rights, duties or
immunities under this Agreement.

SECTION 4.7 Waivers. No failure or delay on the part of the Purchaser, the
Servicer, the Note Insurer, COAF, the Issuer or the Indenture Trustee in
exercising any power or right hereunder (to the extent such Person has any power
or right hereunder) shall operate as a waiver thereof, nor shall any single or
partial exercise of any such power or right preclude any other or further
exercise thereof or the exercise of any other power or right. No notice to or
demand on the Purchaser or COAF in any case shall entitle it to any notice or
demand in similar or other circumstances. No waiver or approval by any party
under this Agreement shall, except as may otherwise be stated in such waiver or
approval, be applicable to subsequent transactions. No waiver or approval under
this Agreement shall require any similar or dissimilar waiver or approval
thereafter to be granted hereunder.

SECTION 4.8 Entire Agreement. The Transaction Documents contain a final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter thereof and shall constitute the entire agreement among
the parties hereto with respect to the subject matter thereof, superseding all
prior oral or written understandings. There are no unwritten agreements among
the parties.

SECTION 4.9 Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement.

SECTION 4.10 Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns. This

 

   -9-    Purchase Agreement (2006-B)



--------------------------------------------------------------------------------

Agreement shall create and constitute the continuing obligations of the parties
hereto in accordance with its terms, and shall remain in full force and effect
until such time as the parties hereto shall agree.

SECTION 4.11 Acknowledgment and Agreement. By execution below, COAF expressly
acknowledges and consents to the sale of the Purchased Assets and the assignment
of all rights and obligations of COAF related thereto by the Purchaser to the
Issuer pursuant to the Sale and Servicing Agreement and the pledge, assignment
and Grant of a security interest in the Receivables and the other Purchased
Assets by the Issuer to the Indenture Trustee pursuant to the Indenture for the
benefit of the Noteholders and other Indenture Secured Parties. In addition,
COAF hereby acknowledges and agrees that for so long as the Notes are
outstanding, the Indenture Trustee will have the right to exercise all powers,
privileges and claims of the Purchaser under this Agreement.

SECTION 4.12 Cumulative Remedies. The remedies herein provided are cumulative
and not exclusive of any remedies provided by law.

SECTION 4.13 Nonpetition Covenant. Each party hereto agrees that, prior to the
date which is one year and one day after payment in full of all obligations of
each Bankruptcy Remote Party in respect of all securities issued by any
Bankruptcy Remote Party (i) such party hereto shall not authorize any Bankruptcy
Remote Party to commence a voluntary winding-up or other voluntary case or other
proceeding seeking liquidation, reorganization or other relief with respect to
such Bankruptcy Remote Party or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect in any jurisdiction or seeking the
appointment of an administrator, a trustee, receiver, liquidator, custodian or
other similar official with respect to such Bankruptcy Remote Party or any
substantial part of its property or to consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against such Bankruptcy Remote Party, or to make a
general assignment for the benefit of its creditors generally, any party hereto
or any other creditor of such Bankruptcy Remote Party, and (ii) none of the
parties hereto shall commence or join with any other Person in commencing any
proceeding against such Bankruptcy Remote Party under any bankruptcy,
reorganization, liquidation or insolvency law or statute now or hereafter in
effect in any jurisdiction. This Section shall survive the termination of this
Agreement.

SECTION 4.14 Submission to Jurisdiction. Each of the parties hereto hereby
irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement or any documents executed and delivered in connection
herewith, or for recognition and enforcement of any judgment in respect thereof,
to the nonexclusive general jurisdiction of the courts of the State of New York,
the courts of the United States of America for the Southern District of New York
and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient court and agrees not to plead or claim the same;

 

   -10-    Purchase Agreement (2006-B)



--------------------------------------------------------------------------------

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address determined in accordance with Section 4.2 of this Agreement; and

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction.

SECTION 4.15 Third-Party Beneficiaries. This Agreement shall inure to the
benefit of and be binding upon the parties hereto, the Noteholders and the
Residual Interestholders and their respective successors and permitted assigns
and each of the Owner Trustee, the Note Insurer and the Swap Counterparty shall
be an express third party beneficiary hereof and may enforce the provisions
hereof as if it were a party hereto. Except as otherwise provided in this
Section, no other Person will have any right hereunder.

SECTION 4.16 Limitation of Rights.

(a) All of the rights of the Note Insurer in, to and under this Agreement
(including, but not limited to, all of the Note Insurer’s rights as a third
party beneficiary of this Agreement and all of the Note Insurer’s rights to
receive notice of any action hereunder and to give or withhold consent to any
action hereunder) shall terminate upon the termination of the Insurance
Agreement in accordance with the terms thereof and the payment in full of all
amounts owing to the Note Insurer.

(b) All of the rights of the Swap Counterparty in, to and under this Agreement
(including, but not limited to, all of the Swap Counterparty’s rights as a third
party beneficiary of this Agreement and all of the Swap Counterparty’s rights to
receive notice of any action hereunder and to give or withhold consent to any
action hereunder) shall terminate upon the termination of the Interest Rate Swap
Agreement in accordance with the terms thereof and the payment in full of all
amounts owing to the Swap Counterparty.

[Remainder of Page Intentionally Left Blank]

 

   -11-    Purchase Agreement (2006-B)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.

 

CAPITAL ONE AUTO FINANCE, INC. By:  

/s/ Albert A. Ciafre

Name:   Albert A. Ciafre Title:   Assistant Vice President

 

   S-1    Purchase Agreement



--------------------------------------------------------------------------------

CAPITAL ONE AUTO RECEIVABLES, LLC By:  

/s/ Richard Johns

Name:   Richard Johns Title:   Assistant Vice President

 

   S-2    Purchase Agreement



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

ASSIGNMENT PURSUANT TO PURCHASE AGREEMENT

[DATE]

For value received, in accordance with the Purchase Agreement dated as of
August 4, 2006, between Capital One Auto Finance, Inc., a Texas corporation
(“COAF”), and Capital One Auto Receivables, LLC, a Delaware limited liability
company (the “Purchaser”) (the “Agreement”), on the terms and subject to the
conditions set forth in the Agreement, COAF does hereby irrevocably sell,
transfer, assign and otherwise convey to the Purchaser without recourse (subject
to the obligations in the Agreement) on the date hereof, all right, title and
interest of COAF, whether now owned or hereafter acquired, in, to and under the
Receivables set forth on the schedule of Receivables delivered by COAF to the
Purchaser on the date hereof (such schedule, together with any other Schedule of
Receivables delivered by COAF to the Purchaser pursuant to the Agreement, the
“Schedule of Receivables”), and the Collections after the related Cut-Off Date
and the Related Security relating thereto and all the proceeds of the foregoing,
which sale shall be effective as of such Cut-Off Date.

The foregoing sale does not constitute and is not intended to result in any
assumption by the Purchaser of any obligation of COAF or any Originator to the
Obligors, the Dealers or any other Person in connection with the Receivables, or
the other assets and properties conveyed hereunder or any agreement, document or
instrument related thereto.

This assignment is made pursuant to and upon the representations, warranties and
agreements on the part of the undersigned contained in the Agreement and is
governed by the Agreement.

Capitalized terms used herein and not otherwise defined shall have the meaning
assigned to them in the Agreement.

[Remainder of page intentionally left blank]

 

Ex A-1



--------------------------------------------------------------------------------

IN WITNESS HEREOF, the undersigned has caused this assignment to be duly
executed as of the date first written above.

 

CAPITAL ONE AUTO FINANCE, INC.

By:

 

 

Name:

 

Title:

 

 

   Ex A-2    Exhibit A to the Purchase Agreement



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF COAF RE-ASSIGNMENT

(PURCHASE AGREEMENT)

[DATE]

Pursuant to the Purchase Agreement, dated as of August 4, 2006 (the “Purchase
Agreement”), and the transactions contemplated thereby, in exchange for the
Repurchase Price from the Assignee, the Assignor does hereby assign, transfer
and otherwise absolutely convey unto the Assignee all of the Assignor’s right,
title and interest, whether now or hereafter existing, in and to (i) the
Receivables identified on Schedule I hereto (such Receivables, the “Repurchased
Receivables”); (ii) all Collections thereon after the date hereof; (iii) all
other property related to such Repurchased Receivables transferred by the
Assignee to the Assignor under the Purchase Agreement on the Closing Date or
related Funding Date, as applicable; and (iv) the proceeds of any and all of the
foregoing.

The Assignee hereby acknowledges receipt from the Assignor of the Repurchased
Receivables and other property described above, and the Assignor hereby
acknowledges receipt from the Assignee of the Repurchase Price.

Capitalized terms used herein and not otherwise defined herein shall have the
meaning assigned to them in (or by reference in) the Sale and Servicing
Agreement, dated as of August 4, 2006, between Capital One Auto Finance Trust
2006-B, as Issuer, Capital One Auto Receivables, LLC, as Seller, Capital One
Auto Finance, Inc., as Servicer, and JPMorgan Chase Bank, N.A., as Indenture
Trustee.

[SIGNATURE FOLLOWS]

 

   B-1-1   

COAF Re-Assignment

(Purchase Agreement)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Re-Assignment to be duly
executed as of the date first written above.

 

CAPITAL ONE AUTO RECEIVABLES, LLC,

as Assignor

By:

 

 

Name:

 

Title:

 

CAPITAL ONE AUTO FINANCE, INC.,

as Assignee

By:

 

 

Name:

 

Title:

 

 

   B-1-2   

COAF Re-Assignment

(Purchase Agreement)



--------------------------------------------------------------------------------

SCHEDULE I

SCHEDULE OF REPURCHASED RECEIVABLES

[On file with Capital One Auto Finance, Inc.]

 

   I-1   

COAF Re-Assignment

(Purchase Agreement)



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF COAF CROSS RECEIPT

(COAF RE-ASSIGNMENT)

[DATE]

Reference is hereby made to the Re-Assignment pursuant to the Purchase
Agreement, dated as of the date hereof (the “COAF Re-Assignment”), by and
between Capital One Auto Receivables, LLC (the “Assignor”) and Capital One Auto
Finance, Inc. (the “Assignee”).

The Assignee hereby acknowledges receipt from the Assignor of the Repurchased
Receivables pursuant to the terms of the COAF Re-Assignment.

The Assignor hereby acknowledges receipt from the Assignee of the Repurchase
Price for the Repurchased Receivables pursuant to the terms of the COAF
Re-Assignment.

As used herein, the term “Repurchased Receivables” has the meaning assigned to
such term in the COAF Re-Assignment.

Capitalized terms not defined herein shall have the meanings assigned to such
terms in Appendix A to the Sale and Servicing Agreement, dated as of August 4,
2006, between Capital One Auto Finance Trust 2006-B, as Issuer, Capital One Auto
Receivables, LLC, as Seller, Capital One Auto Finance, Inc., as Servicer, and
JPMorgan Chase Bank, N.A., as Indenture Trustee.

[SIGNATURES FOLLOW]

 

   B-2-1   

Cross Receipt

(COAF Re-Assignment)



--------------------------------------------------------------------------------

EXHIBIT B-2

IN WITNESS WHEREOF, the undersigned have caused this Cross Receipt to be duly
executed as of the date first above written.

 

CAPITAL ONE AUTO FINANCE, INC., as Assignee

By:

 

 

Name:

 

Title:

  CAPITAL ONE AUTO RECEIVABLES, LLC, as Assignor

By:

 

 

Name:

 

Title:

 

 

   B-2-1   

Cross Receipt

(COAF Re-Assignment)



--------------------------------------------------------------------------------

SCHEDULE I

NOTICE ADDRESSES

If to the Issuer:

Capital One Auto Finance Trust 2006-B

c/o Wilmington Trust Company

1100 North Market Street

Rodney Square North, Wilmington, Delaware 19890-0001

Facsimile: (302) 636-4140

Attention: Corporate Trust Department

with copies to the Administrator and the Indenture Trustee

If to COAF, the Servicer or the Administrator:

Capital One Auto Finance, Inc.

1680 Capital One Drive

McLean, Virginia 22102

Facsimile: (703) 720-2121

Attention: Vice President of Auto Securitization

with a copies to:

Capital One Auto Finance, Inc.

1680 Capital One Drive

McLean, Virginia 22102

Facsimile: (703) 720-2227

Attention: Funding Counsel

Capital One Auto Finance, Inc.

3901 N. Dallas Parkway

Plano, Texas 75093

Facsimile: (888) 722-8255

Attention: Chief Financial Officer

Capital One Auto Finance, Inc.

3901 N. Dallas Parkway

Plano, Texas 75093

Facsimile: (866) 722-6341

Attention: Legal

 

I-1



--------------------------------------------------------------------------------

If to the Purchaser:

Capital One Auto Receivables, LLC

140 E. Shore Drive, Room 1052-D

Glen Allen, Virginia 23059

Facsimile: (804) 290-6666

Telephone: (804) 290-6736

Attention: Capital Markets

with a copy to:

Capital One Auto Finance, Inc.

1680 Capital One Drive

McLean, Virginia 22102

(Facsimile No. (703) 720-2227

Attention: Funding Counsel

If to the Indenture Trustee:

JPMorgan Chase Bank, N.A.

4 New York Plaza, 6th Floor

New York, New York 10004-2477

Facsimile: (212) 623-5932

Attention: Worldwide Securities Services/Structured Finance Services – Capital
One Auto Finance Trust 2006-B

If to the Owner Trustee:

Wilmington Trust Company

1100 North Market Street

Rodney Square North, Wilmington, Delaware 19890-0001

Facsimile: (302) 636-4140

Attention: Corporate Trust Department

If to Moody’s:

Moody’s Investors Service, Inc.

99 Church Street New York,

New York 10007

Facsimile: (212) 298-7139

Attention: ABS Monitoring Group, 4th Floor

 

I-2



--------------------------------------------------------------------------------

If to S&P:

Standard & Poor’s Ratings Services

55 Water Street

New York, New York 10041

Facsimile: (212) 438-2664

Attention: Asset Backed Surveillance Group

If to Fitch:

Fitch, Inc.

One State Street Plaza, 32nd Floor

New York, New York 10004

Facsimile: (212) 480-4438

Attention: Asset Backed Securities Group

If to the Note Insurer:

MBIA Insurance Corporation

113 King Street

Armonk, NY 10504

Facsimile: (914) 765-3810

Attention: Insured Portfolio Management-Structured Finance

If to the Initial Swap Counterparty:

Deutsche Bank AG, Head Office

Taunusanlage 12

60262 Frankfurt

GERMANY

Attention: Legal Department

Fax No.: 4969910 36097

Telex No.: 411836 or 416731 or 41233

Answerback: DBF-D

 

I-3



--------------------------------------------------------------------------------

SCHEDULE II

PERFECTION REPRESENTATIONS, WARRANTIES AND COVENANTS

In addition to the representations, warranties and covenants contained in the
Agreement, COAF hereby represents, warrants, and covenants to the Purchaser as
follows on the Closing Date and on each Funding Date:

General

1. This Agreement creates a valid and continuing security interest (as defined
in the applicable UCC) in the Receivables and the other Purchased Assets in
favor of the Purchaser, which security interest is prior to all other Liens, and
is enforceable as such as against creditors of and purchasers from COAF.

2. The Receivables constitute “chattel paper” (including “electronic chattel
paper” or “tangible chattel paper”), “accounts,” “instruments” or “general
intangibles,” within the meaning of the UCC.

3. Each Receivable is secured by a first priority validly perfected security
interest in the related Financed Vehicle in favor of the applicable Originator,
as secured party, or all necessary actions with respect to such Receivable have
been taken or will be taken to perfect a first priority security interest in the
related Financed Vehicle in favor of the applicable Originator, as secured
party.

Creation

4. Immediately prior to the sale, transfer, assignment and conveyance of a
Receivable by COAF to the Purchaser, COAF owned and had good and marketable
title to such Receivable free and clear of any Lien and immediately after the
sale, transfer, assignment and conveyance of such Receivable to the Purchaser,
the Purchaser will have good and marketable title to such Receivable free and
clear of any Lien.

5. The related Originator has received all consents and approvals to the sale of
the Receivables hereunder to the Purchaser required by the terms of the
Receivables that constitute instruments.

Perfection

6. COAF has caused or will have caused, within ten days after the effective date
of this Agreement, the filing of all appropriate financing statements in the
proper filing office in the appropriate jurisdictions under applicable law in
order to perfect the sale of the Receivables from COAF to the Purchaser, and the
security interest in the Receivables granted to the Purchaser hereunder; and the
Servicer, in its capacity as custodian, has in its possession the original
copies of such instruments or tangible chattel paper that constitute or evidence
the Receivables, and all financing statements referred to in this paragraph
contain a statement that: “A purchase of or security interest in any collateral
described in this financing statement will violate the rights of the Secured
Party/Purchaser”.

 

II-1



--------------------------------------------------------------------------------

7. With respect to Receivables that constitute an instrument or tangible chattel
paper, either:

(i) All original executed copies of each such instrument or tangible chattel
paper have been delivered to the Indenture Trustee; or

(ii) Such instruments or tangible chattel paper are in the possession of the
Servicer and the Indenture Trustee has received a written acknowledgment from
the Servicer that the Servicer (in its capacity as custodian) is holding such
instruments or tangible chattel paper solely on behalf and for the benefit of
the Indenture Trustee; or

(iii) The Servicer received possession of such instruments or tangible chattel
paper after the Indenture Trustee received a written acknowledgment from the
Servicer that the Servicer is acting solely as agent of the Indenture Trustee.

Priority

8. COAF has not authorized the filing of, and is not aware of any financing
statements against COAF that include a description of collateral covering the
Receivables other than any financing statement (i) relating to the security
interest granted to the Purchaser hereunder or (ii) that has been terminated.

9. COAF is not aware of any material judgment, ERISA or tax lien filings against
COAF.

10. Neither COAF nor a custodian or vaulting agent thereof holding any
Receivable that is electronic chattel paper has communicated an authoritative
copy of any loan agreement that constitutes or evidences such Receivable to any
Person other than the Servicer.

11. None of the instruments, tangible chattel paper or electronic chattel paper
that constitute or evidence the Receivables has any marks or notations
indicating that they have been pledged, assigned or otherwise conveyed to any
Person other than the Purchaser, the Issuer or the Indenture Trustee.

Survival of Perfection Representations

12. Notwithstanding any other provision of the Purchase Agreement or any other
Transaction Document, the perfection representations, warranties and covenants
contained in this Schedule II shall be continuing, and remain in full force and
effect until such time as all obligations under the Transaction Documents and
the Notes have been finally and fully paid and performed.

No Waiver

13. The parties to the Purchase Agreement shall provide the Rating Agencies with
prompt written notice of any breach of the perfection representations,
warranties and covenants contained in this Schedule II, and shall not, without
satisfying the Rating Agency Condition, waive a breach of any of such perfection
representations, warranties or covenants.

 

II-2



--------------------------------------------------------------------------------

Servicer to Maintain Perfection and Priority

14. The Servicer covenants that, in order to evidence the interests of COAF and
the Purchaser under the Purchase Agreement, the Servicer shall take such action,
or execute and deliver such instruments as may be necessary or advisable
(including, without limitation, such actions as are requested by the Indenture
Trustee) to maintain and perfect, as a first priority perfected security
interest, the Indenture Trustee’s security interest in the Receivables. The
Servicer shall, from time to time and within the time limits established by law,
prepare and file all financing statements, amendments, continuations, initial
financing statements in lieu of a continuation statement, terminations, partial
terminations, releases or partial releases, or any other filings necessary or
advisable to continue, maintain and perfect the Indenture Trustee’s security
interest in the Receivables as a first-priority interest (each a “Filing”).

 

II-3